Citation Nr: 1444362	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-17 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral knee disorders and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ankle navicular fracture, claimed as right ankle and leg condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Additionally, as relevant to his application to reopen his claim for service connection for bilateral knee disorders, the Board recognizes that, following the issuance of the June 2012 statement of the case, the Veteran submitted additional medical evidence and lay statements in support of his claim.  Specifically, in September 2013, he submitted private knee and ankle examinations, and, in June 2014, he submitted a statement directly to the Board.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanied this evidence; however, as the Veteran's claim for service connection for bilateral knee disorders is herein reopened, the Veteran is not prejudiced by the Board's consideration of such evidence in light of the favorable outcome.  Moreover, as his reopened claim is remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudicaiton of his claim on the merits.  38 C.F.R. 
§ 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The reopened issue of entitlement to service connection for a bilateral knee disorder, and the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ankle navicular fracture, claimed as right ankle and leg condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A final June 1971 Board decision denied the Veteran's claim for service connection for bilateral knee disorders.

2.  Evidence added to the record since the final June 1971 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied the Veteran's claim for service connection for bilateral knee disorders is final.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1971) [38. C.F.R. § 20.1100 (2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral knee disorders is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The record reflects that the Veteran filed his original claim for service connection for a bilateral knee condition, claimed as chondromalacia of both patellae, in June 1970.  In a July 1970 rating decision, the RO denied the claim on the basis that his bilateral knee condition preexisted his military service and was not aggravated by his service.  The Veteran appealed this decision, and in a June 1971 decision, the Board denied his claim for service connection for bilateral knee disorders.  At such time, the Board considered the Veteran's service treatment records, post-service VA treatment records dated August 1970 through November 1970, the Veteran's lay statements, and a November 1970 VA general examination.  The Board observed that the record showed a well-established history of bilateral knee injuries prior to service, which were noted at the time of the Veteran's induction into active duty.  However, a special orthopedic examination found no significant abnormalities at such time.  The Board further noted that service records, to include the separation examination, showed that the Veteran was diagnosed with chondromalacia of the patellae.  Based on such evidence, the Board found that the Veteran clearly injured both knees prior to service and, from that time, were symptomatic, to include during his military service; however, such did not demonstrate that his bilateral knee disorders were aggravated.  Rather, such showed periods of acute exacerbations.  Ultimately, the Board concluded that the evidence did not show that there was an increase in the basic pathology of the Veteran's pre-existing bilateral knee disorders based on the findings prior to, during, and subsequent to service.  As such, the Board denied the Veteran's claim. 

In June 1971, the Veteran was advised of the Board's decision.  Therefore, such is final.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1971) [38. C.F.R. § 20.1100 (2013)].  Thereafter, in October 2010, VA received the Veteran's application to reopen his previously denied claim of entitlement to service connection for bilateral knee disorders. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the Board's June 1971 decision includes the Veteran's lay statements, private treatment records dated June 2011 through January 2013, and a November 2012 VA examination report.  This evidence was not previously on file at the time of the Board's June 1971 decision and, as such, it is new.  

The Board further finds that such newly received evidence is material.  Specifically, in a December 2011 letter, Dr. B. reported that he had diagnosed the Veteran with osteoarthritis of both knees and opined that this diagnosis "is consistent with progression of his earlier military medical diagnosis [of bilateral chondromalacia]."  Also relevant is an October 2011 treatment note from Dr. B. detailing the results of x-rays of the knees.  In the note, Dr. B. reported that x-rays of the knees showed patellofemoral joint space narrowing with mild lateral spurring.  In a January 2013 knee examination, Dr. B. noted a diagnosis of bilateral osteoarthritis of the knees and a history of bilateral chondromalacia patella stemming from military service.  

Such newly received evidence demonstrates an additional bilateral knee diagnosis of osteoarthritis.  Moreover, Dr. B.'s opinion indicating that the Veteran's current bilateral knee disorder is related to his in-service diagnosis of bilateral chondromalacia, based on his finding that the Veteran's osteoarthritis is a progression of such diagnosis, addresses the basis of the prior final denial, i.e., whether the Veteran's pre-existing bilateral knee disorders were aggravated during his military service.  Therefore, such newly received evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disorders.  Accordingly, and particularly in light of the "low threshold" standard endorsed by the Court in Shade, supra, the Board finds that new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral knee disorders.  However, as addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication of the claim on the merits.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral knee disorders is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a bilateral knee disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current bilateral knee disorder was caused or aggravated by the strenuous physical activity he performed during his active service.	

During his June 1968 induction examination, the Veteran reported a history of bilateral knee pain and swelling stemming from previous injuries to both knees.  He further reported continuing stiffness of the right knee and complained of pain and swelling with excessive use.  The Veteran also described a tendency of the left knee to buckle under strain.  The induction examiner requested an orthopedic consultation to evaluate the Veteran's right knee.  An examination of the Veteran's right knee was unremarkable.  The Veteran was noted as having full range of motion and good stability.  X-rays were normal, and the examiner reported no significant orthopedic abnormalities.  Although the final induction examination report cites the consultative examination report and the examiner noted that the Veteran reported stiffness and residual swelling of the knees, the Veteran's lower extremities were noted as being clinically normal on the report of medical examination.

Subsequent in-service treatment records reveal recurrent complaints, treatment, and diagnoses relating to the Veteran's bilateral knees.  In July 1968, while still in basic training, the Veteran was treated on two occasions for pain in his right knee, and he was given ace bandages and crutches.  In October 1968, he was seen for pain in his right knee and given an ace wrap.  In December 1968, the Veteran reported to his commanding officer that he was having problems performing his military duties because of constant pain and swelling in his knees.  The Veteran was moved to a desk job to lessen the strain on his legs.  In February 1969, he was diagnosed with chondromalacia of both patellae, and given a permanent profile consisting of no crawling, stooping, running, jumping, prolonged standing, marching, or strenuous physical activity, and no assignment to isolated areas where definitive medical care is not available.  The Veteran was noted as having chondromalacia of both patellae on an April 1970 separation examination.

Every Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on entrance into service, or where clear and unmistakable (i.e., obvious and manifest) evidence demonstrates that the defect, infirmity, or disorder (1) existed prior to service and (2) was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A mere "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

Here, although the Veteran reported a history of bilateral knee stiffness and pain stemming from pre-service knee injuries at the time of his entry into service, no knee disabilities were diagnosed or noted upon his service induction examination.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable condition, does not in and of itself constitute a disability, but may be the basis for further development of a claim).  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.   

In this regard, the Board notes that the Veteran was afforded a VA examination in November 1970.  After examining the Veteran, the VA examiner diagnosed the Veteran with residuals of arthrotomy of the right knee in 1948 with some mild patellofemoral crepitation of both knees, greater on the right.  However, the examiner did not provide an etiology opinion with regard to the Veteran's bilateral knee condition.  

The Board finds that the aforementioned opinion is incomplete in that it does not provide enough information to decide the appeal.  In this regard, it does not adequately address the question of whether there is clear and unmistakable evidence demonstrating both that the Veteran had a bilateral knee disorder that preexisted service and was not aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Furthermore, since the November 1970 VA examination, private treatment records showing an additional diagnosis of bilateral osteoarthritis of the knees have been associated with the record.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the nature and etiology of his bilateral knee disorder.   

Regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for right ankle navicular fracture, claimed as right ankle and leg condition, a February 2014 rating decision issued by the AOJ determined that new and material evidence had not been received in order to reopen such claim.  Thereafter, in June 2014, the Veteran entered a notice of disagreement as to the denial of such issue.  While such statement was filed at the Board, rather than the AOJ, the Veteran was notified that his records were transferred to the Board in March 2014.  Moreover, when the record returns to the AOJ following this remand, such notice of disagreement will have been received at the AOJ in a timely manner.  38 C.F.R. § 20.300.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue regarding whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right ankle navicular fracture, claimed as right ankle and leg condition.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be afforded a VA examination so as to determine the nature and etiology of his bilateral knee disorders.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail.

(A)  The examiner should identify all diagnoses referable to the Veteran's bilateral knees.

(B)  For each diagnosed knee disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service complaints and treatment for his bilateral knees as well as his diagnosis of chondromalacia of both patellae. 

When providing these opinions, the examiner should consider and discuss the Veteran's service treatment records, including records from 1969 showing a diagnosis of chondromalacia of both patellae, lay statements, VA and private treatment records, including reports from 2011 through 2013 showing treatment for bilateral osteoarthritis, and any other relevant information.  The examiner should offer a rationale for any opinion proffered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for bilateral knee disorders should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


